DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 7, and 9-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 4 “an upright stem portion extending upright from the base portion” and then in line 8 recites “an upright extending direction of the upright stem portion” making it unclear if these are the same direction or different? For examination purposes, the claim will be treated as referring to the same upright 
Claim 2: this claim exacerbates the issue above with regards to “end portions” of the elongate pickup portion by setting forth “an end portion of the opposite end portions” and then also “a free end” of the at least one elongate pickup portion. How many ends are being claimed? Clarification or correction is requested.  
Claim 11: recites “a distal free end of the upright stem portion”; however, claim 1 was amended to recite “the distal free end of the upright stem portion” so are these the same or different? Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9-13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 7284557).
Claim 1: Williams discloses a hair pickup tool (10) for picking up strands of hair in bundles (see Fig 2), the tool comprising: a base portion (see annotations); an upright stem portion extending upright from the base portion (see annotations); and a plurality of elongate pickup portions (see annotations) projecting from the upright stem portion (see annotations). Each of the elongate pickup portions can be rotated into and out of the base portion so each of the elongate pickup portions can extend obliquely sideways from the upright stem portion away from the base portion at a first angle of inclination of 10-70 degrees relative to a plane perpendicular to the upright extending direction of the upright stem portion (see annotations). All of the elongate pickup portions include at least one hair holding protrusion protruding from a downward facing side of its respective elongate pickup portion since this depends on which side you call the downward facing side (see annotations). The upright stem portion extends upright from the base portion along a longitudinal axis of the base portion and the base portion also extends in the upright extending direction (see annotations). Connecting ends of the plurality of elongate pickup portions where the elongate pickup portions connect to the upright stem portion can be spaced apart from each other in the upright extending direction because when only one of the elongate pickup portions is exposed for use, both ends of the other elongate pickup portions are connected to the upright stem portion and each of the elongate pickup portions has a different length so the connecting ends would be spaced apart in the upright extending direction. The plurality of elongate pickup portions project from the same top side of the upright stem portion and can project parallel to the upright extending direction depending on the angle at which the elongate pickup portions are rotated. An entirety of one of the at least one hair holding protrusions (36) is spaced from the end portions of the downward facing side of the at least one elongate pickup portion (see Fig 1 & annotations). A distal free end of the upright stem portion intersects the upright extending direction (see annotations) and any of the plurality of elongate pickup portions can be rotated to project obliquely sideways at a second angle of inclination different from the first angle of inclination relative to the plane (see Fig 1) so at least one and not necessarily all of the elongate pickup portions can project at the second angle of inclination (see annotations). 

    PNG
    media_image1.png
    422
    643
    media_image1.png
    Greyscale

Claim 2: Williams discloses the at least one hair holding protrusion including a plurality of hair holding protrusions (34 & 36) with at least one of the hair holding protrusions (34) being provided at a free end portion of its elongate pickup portion. 
Claim 9: Williams discloses the base portion including a handle portion (see annotations) on a side opposite to the upright stem portion with the upright stem portion extending upright from the base portion along a direction of a central axis of the handle portion (see annotations). 
Claim 10: Williams discloses a cross-sectional area of the upright stem portion taken just below the free distal end of the upright stem portion to be not more than half a maximum cross-sectional area of the base portion in an overhead plan view of the tool (see below annotations). 

    PNG
    media_image2.png
    329
    643
    media_image2.png
    Greyscale

Claim 11: Williams discloses the upright stem portion tapering to a rounded end from the base portion toward the distal free end of the upright stem portion (see Fig 1 & annotations). 
Claim 12: depending on how one designates the base portion and the upright extending stem portion (see below annotations), the upright stem portion is shorter in length in the upright extending direction than the base portion (see annotations). 

    PNG
    media_image3.png
    373
    668
    media_image3.png
    Greyscale

Claim 13: Williams discloses the at least one hair holding protrusion (36) is capable of being invisible when viewing the plane from an overhead plan view of the plane since it is on the bottom/downward facing side of the elongate pickup portion (see Fig 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7284557).
Claim 7: Williams discloses the invention essentially as claimed except for the elongate pickup portions extending 2-15mm, specifically. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool of Williams by providing the elongate pickup portions with a length of 2-15mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, applicant’s disclosure does not indicate that this range of lengths is for any particular reason or solves any sort of known problem in the art. Instead in [0016] applicant’s disclosure simply states “the stick-shaped pickup portion…projects obliquely sideways from a leading end of the upright stem portion for a length of for example 2 mm to 15 mm (about 2 mm to about 15 mm)”. 
Response to Arguments
Applicant’s arguments filed 12/20/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772